

116 SRES 99 IS: Expressing the sense of the Senate that Congress should take all appropriate measures to ensure that the United States Postal Service remains an independent establishment of the Federal Government and is not subject to privatization.
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 99IN THE SENATE OF THE UNITED STATESMarch 7, 2019Mr. Peters (for himself, Mr. Moran, Mr. Carper, Ms. Murkowski, Ms. Smith, Ms. Collins, Mr. Jones, Mr. Sullivan, Mr. Sanders, Mr. Blunt, Mr. Whitehouse, Mr. Roberts, Mr. King, Mr. Van Hollen, Ms. Harris, Mr. Udall, Mr. Reed, Ms. Baldwin, Mrs. Shaheen, Ms. Duckworth, Ms. Sinema, Mr. Kaine, Mr. Tester, Ms. Rosen, and Ms. Hassan) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONExpressing the sense of the Senate that Congress should take all appropriate measures to ensure
			 that the United States Postal Service remains an independent establishment
			 of the Federal Government and is not subject to privatization.
	
 Whereas Congress has the authority to establish post offices and post roads under clause 7 of section 8 of article I of the Constitution of the United States;
 Whereas the United States Postal Service is a self-sustaining, independent establishment that relies on revenue derived from the sale of postal services and products, not on taxpayer funds;
 Whereas more than 503,000 career employees work for the United States Postal Service, including more than 105,000 military veterans;
 Whereas the United States Postal Service is at the center of the mailing industry, which generates $1,400,000,000,000 annually and employs approximately 7,500,000 individuals in the United States;
 Whereas the United States Postal Service serves the needs of approximately 157,000,000 business and residential customers not fewer than 6 days per week, maintains an affordable and universal network, and connects the rural, suburban, and urban communities of the United States;
 Whereas the United States Postal Service is consistently the highest-rated agency of the Federal Government in nonpartisan opinion polls;
 Whereas the United States Postal Service is the second largest employer of veterans in the United States;
 Whereas the employees of the United States Postal Service— (1)are dedicated public servants who do more than process and deliver the mail of the people of the United States; and
 (2)serve as the eyes and ears of the communities of the United States and often respond first in situations involving health, safety, and crime in those communities; and
 Whereas the privatization of the United States Postal Service would— (1)result in higher prices and reduced services for the customers of the United States Postal Service, especially in rural communities;
 (2)jeopardize the booming e-commerce sector; and
 (3)cripple a major part of the critical infrastructure of the United States: Now, therefore, be it
	
 That it is the sense of the Senate that Congress should take all appropriate measures to ensure that the United States Postal Service remains an independent establishment of the Federal Government and is not subject to privatization, in whole or in part.